Citation Nr: 1426834	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to restoration of a 60 percent disability rating for service-connected pseudofolliculitis barbae and seborrheic dermatitis, claimed as a skin condition.

2. Entitlement to a disability rating in excess of 60 percent for a skin condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  The June 2008 rating decision reduced the Veteran's disability rating for his skin condition from 60 percent to 30 percent and the October 2008 rating decision continued the 30 percent rating.  The Veteran's February 2009 Notice of Disagreement (NOD) specified that he disagreed with the October 2008 rating decision.  However, it was also timely filed with regard to the June 2008 rating decision.  Viewing the NOD in the most favorable light, the Board has phrased the issues as stated above.  The RO did not address whether the reduction of the Veteran's disability rating was proper.  However, the Board's consideration of this matter results in no prejudice to the Veteran because his 60 percent rating is being restored.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran testified at a board hearing before the undersigned Acting Veterans Law Judge in November 2012, and a transcript of the hearing is of record.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issue of entitlement to a disability rating in excess of 60 percent for a skin condition is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. A February 2008 rating decision proposed to reduce the rating of the Veteran's pseudofolliculitis barbae and seborrheic dermatitis from 60 percent to 30 percent.

2. The proposed reduction was implemented in a June 2008 rating decision, effective September 1, 2008.

3. The reduction of the rating of the Veteran's pseudofolliculitis barbae and seborrheic dermatitis from 60 percent to a 30 percent rating was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

Reduction of the disability rating for pseudofolliculitis barbae and seborrheic dermatitis, claimed as a skin condition, was improper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his skin disability has not improved since the establishment of service connection in December 2005, wherein an initial 60 percent disability rating was assigned effective as of November 1, 2005.  Specifically, he asserts that the nature of his disability is such that it is not static in nature, but rather manifested by daily use of numerous topical treatments including corticosteroids for control of symptoms, and periods of flare-ups followed by remission.

Generally, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons for the reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In the advance written notice, the beneficiary must be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2013). 

The record reflects that in a February 2008 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his skin disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran did respond and requested a deferment of the reduction until after his previously scheduled medical appointment. In March 2008, the Veteran provided medical evidence to support his disagreement with the proposed reduction. 

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

38 C.F.R. § 3.344 affords greater protections to VA benefit recipients when they have received benefits based on ratings that have continued for long periods at the same level (five years or more). The provisions of 38 C.F.R. § 3.344 do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2013). 

The provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable in this case because the 60 percent disability rating for the skin disability was in effect for less than five years, from November 1, 2005, to September 1, 2008.  An examination disclosing improvement will, therefore, warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2013).  The question is, thus, whether an examination had shown an improvement warranting reduction of the rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When, however, appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

At the time of the reduction, the Veteran's service-connected pseudofolliculitis barbae and seborrheic dermatitis was rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides the rating criteria for dermatitis or eczema.  At that time, a 10 percent disability rating was assigned where at least five percent but not more than 20 percent of the entire body is affected, or at least five percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve month period. 

A 30 percent disability rating was assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.

The maximum 60 percent disability rating was assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 2002). 

At the time of the December 2005 rating decision, the evidence of record included service treatment records for recurrent skin irritation over the face, scalp, and other areas of the body and diagnosis for pseudofolliculitis barbae, seborrheic dermatitis, and atopic dermatitis. The record also included a pre discharge VA general medical examination dated in September 2005 indicating the Veteran was diagnosed with pseudofolliculitis barbae with associated atopic and seborrheic dermatitis manifested by exfoliation and crusting changes of the facial region, a rash on his neck, and residuals on his eyebrows representing 50 percent of the exposed body surface area and 10 percent of the full body surface area.  

In light of the foregoing, an initial 60 percent disability rating was awarded in December 2005  as the disability encompassed more than 40 percent of the exposed areas as required by Diagnostic Code 7806.

A VA examination record dated in March 2006 indicated skin disease with generalized psoriasis on the face, neck and throughout the body. The psoriasis was characterized by hypopigmentation and exfoliation of more than six square inches and abnormal texture of more than six square inches. There was no ulceration, crusting, tissue loss, induration, inflexibility, hyperpigmentation and limitation of motion. The coverage of the exposed areas was noted at 10 percent relative to 20 percent of the whole body. 

A VA skin examination report dated in December 2007 indicates the Veteran has erythema and exfoliation around his nose, cheeks and scalp. The examiner noted a history of flare ups and use of ketoconazole, Desowen (a steroid), and other sulfacetamide for treatment. There was no ulceration, crusting, or disfigurement. The skin disease affected 30 percent of the exposed area and 3 percent of the total body. There was abnormal texture greater than six square inches. The Veteran also had papules in his beard area. There was no ulceration, exfoliation, crusting, or disfigurement. The skin rash in the beard area covered 10 percent of the expose area and less than 1 percent of the total body. The examiner diagnosed the Veteran with pseudofolliculitis barbae associated with atopic and seborrheic dermatitis. 

In February 2008, the RO proposed to reduce the disability rating for the service-connected skin disability from 60 percent to 30 percent based on the December 2007 VA examination results which indicated a skin condition involving 20 to 40 percent of the exposed areas. 

In response to the proposed reduction, the Veteran submitted a medical record dated March 2008 from the Navy Medical Center (NMC) in Portsmouth, VA. The Veteran's physician noted a history of multiple patches, with scales, on the scalp, on the ears, on the face, and chronic. He noted the lesions come and go and that the Veteran had a confusing and extensive medication routine that included use of hydroquinone which did not work, and chronic use of nizoral/desowen mixture. The doctor recommended suspension of all skin medications except the ketoconazole shampoo noting the Veteran may be experiencing side effects of dry skin from all the medications. 

The Veteran also submitted a July 2008 medical record from the Portsmouth NMC. His physician noted a worsening of the Veteran's symptoms with scales present on the scalp and scales and lesions on his face. The doctor noted the skin lesions covered 50-60 percent of the face and 40 percent of the scalp. The doctor prescribed triamcinolone topical ointment (containing the steroid kenalog) 2-3 times per day for 1-2 weeks. 

In June 2008, the RO implemented the reduction to 30 percent for the service-connected skin disability, effective September 1, 2008.

The Veteran underwent another VA examination in September 2009. The Veteran reported having the condition for over 20 years with use of multiple topical antifungals, steroids, and antibiotics daily for 20 years. The examiner documented a skin condition located on both ears, eyebrows, cheeks and nose with exfoliation, crusting and abnormal texture of more than six square inches. The examiner stated the skin lesions covered 4 percent of the exposed area equivalent to 0.5 percent of the whole body. The examiner also noted the condition was present on the back of the neck manifested by crusting, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches. He stated the neck lesions covered 1 percent of the exposed area relative to 0.1 percent of the whole body. 

During his November 2012 board hearing, the Veteran indicated that his skin disability had not improved since the establishment of service connection in December 2005, and that he continued to experience chronic symptoms.  Specifically, he asserted that the nature of his disability was such that it was manifested by periods of flare-ups followed by inactivity. The Veteran reported that his skin condition not only manifested itself on his face and neck as indicated by the VA examiners, but that from time to time he had lesions and dry patches on his hands and feet. The Veteran reported wearing make up to cover his face during the examination in 2007. The Veteran also reported daily use of four different sets of medicines including at least one steroid shampoo. 

Having considered the evidence of record in this case, the Board finds that the reduction from 60 percent to 30 percent disability rating was not proper, and a restoration of the 60 percent rating is warranted.  The evidence does not reveal that an improvement in the disability had actually occurred at the time of the reduction.  While the Board recognizes that the affected areas indicated by the examiners in December 2007 and September 2009 are less than that reported by the examiner in September 2005, a review of the medical evidence taken as a whole does not support the conclusion that this was a material or sustained improvement in the underlying disability. 

First, the Veteran's daily use of corticosteroids is documented in all the examination reports and private medical records. This meets the "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is use during a twelve month period" requirement for a 60 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 2002). 

Furthermore, the Veteran's report of flare-ups followed by periods of brief remission is supported by the service and post service treatment records. For instance a May 1987 STR notes a skin rash on the Veteran's face while a June 1996 STR notes a rash on the scalp, face, and neck, and a May 1998 STR indicates papules all over the Veteran's upper torso. While the December 2007 VA examiner noted coverage of the exposed area at 40 percent, the Veteran's physician in July 2008 indicated that the disability affected 50-60 percent of the face and 40 percent of the scalp. When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison, v. Brown, 6 Vet. App. 405, 407 (1994).  It is clear that this was not done in the Veteran's case prior to his disability rating being reduced.  

Because the evidence indicates the Veteran had constant and systematic use of corticosteroids during a 12 month period and the reduction determination was based on examinations that were conducted at times when the disability was not in an active stage, the Board finds that it has not been shown by a preponderance of the evidence that a reduction was warranted. See Kitchens v. Brown, 7 Vet. App. 320 (1995).  Thus, restoration of the 60 percent disability rating, effective September 1, 2008, is warranted. 

Given the granting of the benefit, any further development or notification under the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).


ORDER

Restoration of the 60 percent disability rating for service-connected pseudofolliculitis barbae and seborrheic dermatitis, claimed as a skin condition, is granted.


REMAND

At his November 2012 hearing, the Veteran competently and credibly asserted that his skin condition had increased in severity since his last VA examination in September 2009.  That examination is now almost five years old and a contemporaneous examination is required.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2013).  Further, other Diagnostic Codes that are potentially applicable to the Veteran's skin condition must be considered.  The RO should also consider whether referral for consideration of an extraschedular rating is warranted.  




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his skin condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If the Veteran's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage unless impractical due to the short time period of a flare.  

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must determine the current severity of the Veteran's skin condition, and its impact on his employability and daily activities. 

d) The examiner must provide an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected, including during a flare-up, by the Veteran's skin condition.  The examiner is further asked to identify the nature, frequency, and duration of any medication used to treat this condition during a 12-month period.  If the Veteran's medication(s) include a corticosteroid or other immunosuppressive drugs, the examiner is asked to specify whether that medication constitutes a systemic therapy.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, to include consideration of other potentially applicable Diagnostic Codes and whether referral for an extraschedular rating is warranted.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


